DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/21 has been entered.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: device for capturing, server for storing and processor configured to be in communication in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
Submitted Terminal Disclaimer on 2/10/21 is disapproved. Therefore, claims 1-4 and 6-21 are still rejected on the ground of nonstatutory double patenting over claims 1-13 of U. S. Patent No. 10,238,293 for the same reason as the office action dated 3/23/20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US 2012/0206587 A1) in view of Ikazaki et al. (US 2010/0162106 A1).

Regarding claim 1, Oz discloses a system for viewing and recording skin images (see fig. 1a) comprising: a device for capturing a plurality of overlapping images of a patient (see fig. 6a); a server for storing and transmitting patient images and patient information (e.g. see ¶ [0517]); at least one of a computer and/or a mobile computing device (see 50 in fig. 1a) in communication with the server (e.g. see ¶ [0517]).
Although Oz discloses a processor (see 110 in fig. 2a) configured to be in communication with a program application that places a selection section (see selected square section in fig. 7d) on top of a total body image (see 190 in fig. 6a) created from the plurality of overlapping images of a patient (see 170 in fig. 6a) that can be selected and magnified by a health care worker to further view an area of skin contained within the selected section of the total human body in more detail (see section 216 selected from 214 in fig. 9a), it is noted that Oz does not provide the particular of the selecting of section, wherein the selection section is a grid on top of a total body image to create a total human body navigational grid having sections. 
However, Ikazaki discloses an imaging viewing system wherein a program application places a grid on top of an image (see fig. 5B) wherein the grid is a navigational grid (e.g. see fig. 8A).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Ikazaki teachings of navigation grid into Oz selection section as an added feature for the benefit of quickly selecting section of interest while being able to track selected section with regards to the section location in the entire image. 
Incorporating Ikazaki navigational grid as shown in fig. 5B into Oz total body image 190 of fig. 6a would result in a feature where the navigational grid is placed on top of the total body image 190 of fig. 6a.

Claims 2-4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Oz and Ikazaki in view of King et al. (US 2014/0037165 A1).

Regarding claim 2, although the references discloses wherein the program application further includes a reduced size image of the total human body navigational grid (e.g. see Ikazaki RP6 in fig. 8B) displayed with a selected magnified section of the total human body navigational grid that has been selected by the healthcare worker to view in more detail (see Ikazaki R6 in fig. 8B with total body image of Oz 190 in fig. 6a), it is noted that the references do not disclose wherein the reduced size image is displayed on a top of the magnified section. 
However, King discloses a display system technique for viewing of picture in picture feature wherein the reduced size image is displayed on a top of the larger image (e.g. see ¶ [0053]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate King teaching of PIP into the references user viewing as an added feature for the benefit of utilizing the entire screen to view the magnified image with a PIP of the reduced size image.

Regarding claims 3 and 13, the claims are rejected for the same reason as the last office action dated 3/23/20.

Regarding claims 4 and 21, although the references discloses wherein the program application further includes a boundary configurations showing a boundary around an area of concern identified on the area of skin (e.g. see Oz 258 in fig. 9b) contained within the magnified selected section of the total human body navigational grid (see Ikazaki R6 in fig. 8B), it is noted that the references do not disclose wherein the configuration includes a plurality of boundary configurations showing that can be selected and used to draw a boundary around an area. 
However, King discloses a user interface system wherein the configuration includes a plurality of boundary configurations showing that can be selected and used to draw a boundary around an area (see 30 in fig. 1b; e.g. see “user interface” “selecting at least one overlay pattern” in ¶ [0014]). 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate King teachings of various boundary configuration into the references boundary configuration as an added feature for the benefit of ease and flexibility in referencing areas of interest.

	
Regarding claims 6 and 14, Oz further discloses wherein the program application further includes an ability to select one or more written categories that identify which body part contains the area of concern and areas of the body part where the area of concern is located (see 214 in fig. 9a). 

Regarding claims 7 and 15, Oz further discloses wherein the program application further includes an ability for a healthcare worker to record notes and/or observations relating to the area of concern (see 222 in fig. 9C). 

Regarding claims 8 and 16, Oz further discloses wherein the program application further includes an ability for a healthcare worker to record at least one of a diagnosis and a medical code relating to the area of concern (e.g. see ¶ [0409]). 

Regarding claims 9 and 17, Oz further discloses wherein the program application further includes an ability to compare the area of concern with previous recorded images of the same area of concern to enable a side by side comparison of the area of concern taken at different times (see fig. 9b; e.g. see ¶ [0516]).

Regarding claims 10 and 18, Oz further discloses wherein the program application includes the ability to share the images of concern with the patient, other healthcare professionals, and/or health care related entities via a wired and/or wireless connection (e.g. see ¶ [0517]). 

Regarding claim 11, the claim(s) recite analogous limitations to claims 1, 2 and 4, and is/are therefore rejected on the same premise.

Regarding claim 12, Oz further discloses wherein the boundary configuration may comprise at least one of a square, a circle, and a free form not specific to a particular geometry (see fig. 9b). 

Regarding claim 19, Oz further discloses comprising the step of sharing the area of concern with the patient, other healthcare professionals, and/or health care related entities via a wired and/or wireless connection (e.g. see ¶ [0517]).

Regarding claim 20, the claim(s) recite analogous limitations to claims 1 and 2, and is/are therefore rejected on the same premise.

Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but are moot in view of the new ground(s) of rejection. 
Applicant's newly amended claims redirected the Examiner to use another embodiment of the same reference and new references.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Wollenweber (US 2013/0322716 A1), discloses a user interface bounding area of interest on a human body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485